Citation Nr: 0946630	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  07-16 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1953 to January 
1955.  He died in September 1988.  The appellant is the 
Veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2005 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO) which denied entitlement to the benefit 
currently sought on appeal. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that the cause of the Veteran's death 
- pancreatic cancer - was caused by radiation exposure during 
service while he was stationed at the secret weapons project 
at Killeen Base, Texas.  She claims the Veteran was stated at 
Killeen Base as a military policeman from August 1953 until 
his separation in January 1955.  See appellant's letter, 
dated January 2004.

The Veteran died on September [redacted], 1988, and the death 
certificate reports the cause of death as retroperitoneal 
adenocarcinoma.  See Death Certificate, dated September 1988.  
Private treatment records from the East Alabama Medical 
Center where the Veteran was treated prior to this death 
reports the cause of death as metastatic pancreatic cancer.  
See East Alabama Medical Center treatment records, dated June 
to September 1988.  To afford the appellant all avenues of 
entitlement, the Board will consider her claim as to due to 
ionizing radiation. 

A surviving spouse of a veteran is entitled to dependency and 
indemnity compensation if the evidence shows that a service- 
connected disability either caused or contributed 
substantially or materially to the cause of death. 38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).

In order to be service-connected, a disability must have been 
incurred in or aggravated by service, or proximately due to a 
service-connected disability. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303. Service connection for VA compensation purposes will 
be granted for a disability resulting from disease or 
personal injury incurred in the line of duty or for 
aggravation of a pre-existing injury in the active military, 
naval or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death. The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 38 
C.F.R. § 3.312(a).

Service connection for a disease based on radiation exposure 
may be established in one of three different ways, which have 
been outlined by the United States Court of Appeals for 
Veterans Claims (Court).  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  See also Ramey v. Brown, 9 Vet. App. 40, 
44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir 1997); Hardin v. Brown, 11 Vet. App. 74, 77 (1998).

First, there are certain types of cancer that are 
presumptively service-connected when they occur in 
'radiation-exposed veterans.'  38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d).  This category of 'radiation-exposed' 
veterans includes those veterans who participated in a 
'radiation-risk activity.'  Such activities include 
participation during the official operational period of an 
atmospheric nuclear test or the occupation of Hiroshima or 
Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946.  
Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the stomach, 
cancer of the small intestine, cancer of the pancreas, 
multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated), cancer of the salivary gland, cancer of the 
urinary tract, bronchiolo-alveolar carcinoma, cancer of the 
bone, cancer of the brain, cancer of the colon, cancer of the 
lung, and cancer of the ovary. 38 U.S.C.A. § 1112(c)(2); 38 
C.F.R. § 3.309(d)(2).

Second, 'radiogenic diseases' may be service connected, 
provided that certain conditions are met, pursuant to 38 
C.F.R. § 3.311. To consider a claim under § 3.311, the 
evidence must show the following: (1) the veteran was exposed 
to ionizing radiation in service; (2) he subsequently 
developed a radiogenic disease; and (3) such disease first 
became manifest within a period specified by the regulation. 
38 C.F.R. § 3.311(b).  If any of the foregoing three 
requirements has not been met, service connection for a 
disease claimed as secondary to exposure to ionizing 
radiation cannot be granted under 38 C.F.R. § 3.311. 38 
C.F.R. § 3.311(b)(1)(iii).  For purposes of 38 C.F.R. § 
3.311, the term 'radiogenic disease' means a disease that may 
be induced by ionizing radiation. 38 C.F.R. § 3.311(b)(2).

The regulation states that the term radiogenic disease shall 
include: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer. 38 C.F.R. § 3.311(b)(2).

38 C.F.R. § 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or 
38 C.F.R. § 3.309, and where it is contended that the disease 
is a result of ionizing radiation in service.  Dose data will 
be requested from the Department of Defense in claims based 
upon participation in atmospheric nuclear testing.  38 C.F.R. 
§ 3.311(a)(2).

Third, service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

In the instant case, the Veteran died of pancreatic cancer, 
so his death may be presumptively service connected under 38 
C.F.R. §§ 3.309(d) and 3.311(b).  However, it is unclear 
whether the Veteran was stationed in Killeen Base in 1953 and 
what the Veteran's duties were at that time as the service 
personnel records on file are incomplete.  It is also unclear 
from the evidence of record whether he was indeed exposed to 
ionizing radiation at Killeen Base as contemplated by VA 
regulations.  However, the Board notes that the appellant has 
submitted numerous lay statements and articles claiming that 
nuclear weapons were assembled, disassembled, and stored at 
Killeen Base in the 1950s. 

Accordingly, a remand is necessary for further development to 
obtain such information, if available.  After obtaining 
information, the AMC should obtain a radiation dose estimate, 
if appropriate, and refer the claims file to the VA Under 
Secretary for Benefits for review pursuant to 38 C.F.R. § 
3.311(b) if necessary.  

Although the Board regrets the additional delay, it is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the 
appellant's claim so that she is afforded every possible 
consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Obtain (to the extent possible) from the 
appropriate service department, or any other 
source (to include from the appellant, 
directly, if necessary) copies of the 
Veteran's personnel records.  This should 
include any available records concerning the 
Veteran's radiation exposure, to include the 
Veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141) and any 
other records which may contain information 
pertaining to the Veteran's radiation dose 
during service.  In requesting the records 
from any Federal facility, the RO must follow 
the current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  If 
any records sought are not obtained, the RO 
should notify the appellant that the records 
were not obtained, explain the efforts taken 
to obtain them, and describe further action to 
be taken.

2.	Obtain from the appropriate service 
department, to include the Department of 
Defense, or any other source to determine 
whether there is an indication of atmospheric 
nuclear testing at Killeen Base as 
contemplated by 38 C.F.R. §§ 3.309(d) and 
3.311.  If the record indicates such 
participation and the AMC determines that 
service connection is not warranted under 38 
C.F.R. § 3.309(d), the AMC must request dose 
data from the appropriate office of the 
Department of Defense.  If there is no 
indication of participation in atmospheric 
nuclear testing, the AMC should forward all 
records containing information pertinent to 
the Veteran's radiation dose to the Under 
Secretary for Health for preparation of a dose 
estimate, to the extent feasible, based on 
available methodologies.  If the appellant or 
her representative submits a dose estimate 
from a credible source that is materially 
different than the one determined by the Under 
Secretary for Health, the AMC should refer the 
competing dose estimates and all supporting 
documentation to an independent expert for 
preparation of a separate dose estimate.  If 
the dose estimate is above zero, the claims 
file should be referred to the Under Secretary 
for Benefits for an advisory opinion 
consistent with the requirements of 38 C.F.R. 
§ 3.311.

3.	After completing any further development as 
may be indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the appellant's claim 
should be readjudicated based on the entirety 
of the evidence. The AMC should address all 
theories of entitlement advanced by the 
appellant and her representative.  If the 
claim remains denied, the appellant and her 
representative should be issued a supplemental 
statement of the case which addresses all 
evidence associated with the claims file since 
the last statement of the case.  An 
appropriate period of time should be allowed 
for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



